The plaintiff sues the three defendants herein for damages for the alleged removal of certain personal property which he claims to own and which formerly comprised a sawmill, from a mill site at Robert in the parish of Tangipahoa. The value of each article is itemized in detail, the whole amounting to the sum of $2,310.
He prays for judgment in the said amount of $2,310, with 5. per cent. per annum interest, against the three defendants in solido.
It is apparent that the demand is for an amount beyond that with which this court is vested with jurisdiction in a suit of this nature, and it is necessary, therefore, that the case be transferred to the Supreme Court.
For these reasons, it is ordered, adjudged, and decreed that, in accordance with the provisions of Act No. 19 of 1912, this appeal be transferred to the Supreme Court of the state, within 30 days from the date on which this decree becomes final. *Page 80